Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notification regarding 35 USC § 112f
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a controller configured to….” in claims 1 and 15 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a controller” coupled with functional language  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation: “a controller” has been described in Pars.0068 and 0069.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Terry S. Callaghan on 03/07/2022. The application has been amended as follows:



Claim:


a cavity in which a liquid is placed; 
a plurality of RF feeds configured to introduce electromagnetic radiation into the cavity for heating the liquid; and 
a controller configured to: 
analyze forward and backward power at the plurality of RF feeds to calculate efficiency; 
determine and monitor a coefficient of variation of the efficiency; 
detect a boiling state in the liquid based on changes in the coefficient of variation; and 
adjust a power level of the electromagnetic radiation in response to detection of the boiling state to prevent the liquid from splattering;
wherein the coefficient of variation is based on a standard deviation and a mean of the efficiency during a predetermined period of time.

2. (Canceled)

3. (Currently amended) The electromagnetic cooking device of claim 1, wherein the coefficient of variation is determined by computing a quotient between the standard deviation and the mean.

15. (Currently amended) An electromagnetic cooking device comprising: 
a cavity in which a liquid is placed; 

a controller configured to: 
analyze forward and backward power at the plurality of RF feeds to calculate efficiency; 
determine and monitor a coefficient of variation of the efficiency; 
detect a boiling state in the liquid based on the coefficient of variation satisfying a threshold condition; and 
adjust a power level of the electromagnetic radiation in response to detection of the boiling state to prevent the liquid from splattering;
 	wherein the coefficient of variation is determined by computing a quotient between a standard deviation and a mean of the efficiency during a predetermined period of time.

16. (Canceled)

	The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 1, 3-15, and 17-20 is indicated because: the prior art of record does not anticipate or render fairly obvious in combination to teach the limitation of the claimed invention such as …. analyze forward and backward power at the plurality of RF feeds to calculate efficiency; determine and monitor a coefficient of variation of the efficiency; detect a boiling state in the liquid based on changes in the coefficient of variation; and adjust a power level of the electromagnetic radiation in response to detection of the boiling state to prevent the liquid from splattering…. as cited in the independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/07/2022